DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-5, 10-13, 18-19, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Taiwanese Patent Publication No. TW 2017/08271 (hereinafter referred to as TW ‘271).
TW ‘271, in the abstract, and in [0051], [0064], [0089], discloses a film formed from a radiation-sensitive resin composition (resist composition) the radiation sensitive composition comprises a resin that includes a repeating unit, see below,

    PNG
    media_image1.png
    148
    138
    media_image1.png
    Greyscale
and is the same as the claimed repeating unit (1), and discloses repeating units, see below,

    PNG
    media_image2.png
    140
    130
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    90
    100
    media_image3.png
    Greyscale
and is the same as claimed repeating units (2) and (4).  TW ‘271, in [0139] and in [0140], discloses that the resin also includes the claimed repeating unit (B1), see below,

    PNG
    media_image4.png
    134
    317
    media_image4.png
    Greyscale
and is the same claimed non-acid decomposable pendant group as disclosed in paragraph [0143] or TW ‘271 and will inherently possess the claimed glass transition temperature.  TW ‘271, in [0229], discloses a photoacid generator present in the radiation sensitive resin composition that has the sulfonium ion and an anion, wherein the sulfonium ion has the following structure, see below,

    PNG
    media_image5.png
    123
    127
    media_image5.png
    Greyscale
and is the same claimed photoacid generator recited in claims 18 and 19 as formula (ZI-3).  TW ‘271, in [0355], discloses that the resist film formed from the radiation sensitive composition is subjected to exposure wavelengths less than 250nm (EUV) (claims 1-5, and 10-13, and 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, and 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwanese Patent Publication No. TW 2017/08271 (hereinafter referred to as TW ‘271) in view of  U. S. Patent No. 4,912,018 (hereinafter referred to as Osuch).
TW ‘271 is discussed in paragraph no. 3, above.
TW ‘271, in the abstract, discloses forming a resist film,  subjecting the resist film to exposure and developing the exposed resist film using a developer solvent to form pattern that are used in the manufacturing of the electronic device (claims 14-15, 16-17).
The difference  between the claims and TW ‘271 is TW ‘271 does not disclose that the resist film thickness is more than 1 micron (claims 8-9).
	Osuch, in col 1, lines 55-56, discloses that the resist films are formed typically at a thickness of greater than about 1 micron thickness.
	Therefore, it would be obvious to a skilled artisan to modify TW ‘271 by employing the thickness range taught by Osuch because TW ‘271 does not prohibit a 1 micron thick resist film and Osuch teaches that typical resist films are about 1 micron to 1.5 micron thickness and Osuch, in lines 40-42, and lines 53-64, discloses that the ideal resist can be exposed to wavelengths less than 250nm, and that the using the claimed resist thickness enables the production of structures in the resist that is less than 1 micron.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed September 7, 2022, with respect to the rejection of claims 1-17, made in the previous office action (mailed 06/24/2022) have been fully considered and are persuasive.  The 35 U.S.C. (a)(1) rejection of claim 1-17, has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-5, 8-19, see paragraph nos. 3, and 5, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 12, 2022.

	

8-